DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim 2 has been amended, and Claim 6 has been cancelled as per the amendment filed on 10/25/2021.

Currently Claims 2-4 and 8 are pending and prosecuted.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10807545, filed on March 24, 2004.
Additionally, the examiner notes that JP 2003-086500 and JP 2003-139560 fail to describe the features of Claim 1, which corresponds to Figure 12. As the circuit of Figure 12 is not depicted in either of these applications, the application is not award their foreign priority dates. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koyama, US Patent Publication 2001/0002703, in further view of Koyama, Us Patent Publication 2002/0135312, henceforth known as Koyama ‘312, in further view of Yamazaki et al., US Patent Application 2001/0038098, henceforth known as Yamazaki ‘098, in further view of Jenkins et al., US Patent 6940300, henceforth known as Jenkins, in further view of Miyazawa, US Patent Publication 2004/0090434, in further view of Yen, US Patent Publication 2004/0150593, and in further view of Sato, US Patent Publication 2002/0140643.


Regarding Claim 2, Koyama discloses a light-emitting device comprising a pixel, the pixel comprising (Abstract; a pixel comprising of an EL element): 
a first transistor, a third transistor, a fourth transistor, a capacitor, and a light-emitting element (Figure 3; [0112-0118]; transistors 105 (first transistor), 112 (third transistor), and 109 (fourth transistor), capacitor 108, and an EL element 111), 
(Figure 3; [0112-0118]; an electrode of transistor 109 is electrically connected to an electrode of transistor 112), 
wherein the other of the source and the drain of the first transistor is electrically connected to a signal line (Figure 3; [0112-0118]; the other electrode of transistor 109 is electrically connected to source signal line 107), 
wherein a gate of the first transistor is electrically connected to a first scan line (Figure 3; [0112-0118]; gate of transistor 105 is electrically connected to gate signal line 106), 
wherein one electrode of the capacitor is electrically connected to a first power line (Figure 3; [0112-0118]; an electrode of capacitor 108 is connected to power source supply line 110); and 
wherein the other of the source and the drain of the fourth transistor is electrically connected to the light-emitting element (Figure 3; [0112-0118]; both electrodes of transistor 112 are electrically connected to the EL element 111, with the one that is directly connected to transistor 109, is connected to the EL element 111 through itself). 
Koyama doesn’t explicitly teach a second transistor, the third transistor including an active layer,
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor

wherein a gate of the second transistor is electrically connected to a second line,
wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the active layer of the third transistor is a wound active layer, and
wherein the first scan line and the second scan line are formed form the same conductive film.
Koyama ‘213 teaches a transistor Tr5 that has a gate connected to second scanning line Gbj, a first electrode connected to the power line Vi, and a second electrode connected to the node between an electrode of the transistor Tr3, a capacitor, and the gate electrode of Tr1. Tr5 is used to be turned during a non-display period causing the Tr1 to go near 0, and turn off and prevent drive current to flow through the OLED and turn it off as well. (Figure 9; [0139]; [0146]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Koyama to further include the teachings of Koyama ‘213. The motivation to combine these analogous arts is to provide a transistor that controls turning off the transistor that supplies a driving current to the OLED ([0146];).

    PNG
    media_image1.png
    547
    532
    media_image1.png
    Greyscale

Therefore, the combination of Koyama and Koyama ‘213 teaches a second transistor (Koyama ‘213: Figure 9; [0139]; [0146]; transistor Tr5 ),
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; an electrode of transistor 106 is electrically connected to an electrode of transistor Tr5 )
wherein the other of the source and the drain of the second transistor and one electrode of the capacitor are electrically connected to a first power line (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; the other electrode of Tr5 and the one electrode of the capacitor 108 are electrically connected to power source supply line 110).
wherein a gate of the second transistor is electrically connected to a second line (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; the gate of Tr5 is connected to second scanning line Gbj).
However, Koyama and Koyama ‘213 doesn’t explicitly teach the third transistor including an active layer,
wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the active layer of the third transistor is a wound active layer, and
wherein the first scan line and the second scan line are formed form the same conductive film.
Yamazaki et al., US Patent Application 2001/0038098, henceforth known as Yamazaki ‘098, discloses that TFT’s comprise of active layers, which can also mean a semiconductor film that includes source region, a drain region, and a channel forming region ([0022];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama and Koyama ‘213 to further include the teachings of Yamazaki ‘098 in order to provide the third (Yamazaki ‘098: [0022];).
However, the combination of Koyama, Koyama ‘213, and Yamazaki ‘098 doesn’t explicitly teach wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the active layer of the third transistor is a wound active layer, and
wherein the first scan line and the second scan line are formed form the same conductive film.
Jenkins, US Patent 6940300 teaches wherein first and second electrodes of an transistor define a serpentine channel region. Where the length of the serpentine channel region is much larger than its width (Abstract; col. 13, ll. 35-40).
Jenkin’s teachings of having electrodes of a transistor comprise of a serpentine channel region would have been recognized by one skilled in the art, as applicable to the combinational disclosure of Koyama, Koyama ‘213, and Yamazaki ‘098 and the results would have been predictable and resulted in  the electrodes of transistor 112, described in Koyama, comprising of Jenkin’s serpentine channel region (the active layer of the third transistor is a wound active layer) whereas the other transistors, such as a transistor 109, would not have the serpentine channel region, thus leading to the length of the channel region of Transistor 112, comprising of the serpentine channel region, (Jenkins: Claim 28), Yamazaki ‘098 discloses that TFT’s comprise of active layers, which can also mean a semiconductor film that includes source region, a drain region, and a channel forming region (Yamazaki ‘098: [0022];), and because it has been held a change in size of a component, in this case the length of the channel region of a transistor, is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Therefore, the claimed subject matter of “wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and wherein the active layer of the third transistor is a wound active layer” would have been obvious to one of ordinary skill in the art at the time the invention was made.
However, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, and Jenkin doesn’t explicitly teach wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor, and
wherein the first scan line and the second scan line are formed form the same conductive film.
	However, Miyazawa, US Patent Publication 2004/0090434, teaches a pixel circuit that utilizes both N-type and P-type transistors. Where transistors Q20 and Q32, 
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama, Koyama ‘213, Yamazaki ‘098, and Jenkins to further include the teachings of Miyazawa in order to provide wherein each of the third transistor and the fourth transistor is a p-type transistor. The motivation to combine these analogous arts is because Miyazawa describes similar transistors utilizes for a similar purposes being of a p-type (Figure 11; [0160];).
However, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, and Miyazawa doesn’t explicitly teach wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein the first scan line and the second scan line are formed form the same conductive film.
Yen, US Patent Publication 2004/0150593, teaches an active matrix OLED circuit in which transistor 24, which is controlled by a control signal Vctrl, is connected between the power supply voltage VDD and a first electrode of transitory 23, which has a second electrode directly connected to the OLED 25. Also, a first electrode of the capacitor 26 is also directly connected to power supply voltage VDD (Figure 2; [0007-0008];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, and Miyazawa to further include the teachings of Yen such that transistor 112 is relocated to be directly between power supply line 110 and the first (Figure 2; [0007];).
However, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Miyazawa, and Yen doesn’t explicitly teach wherein the first scan line and the second scan line are formed form the same conductive film.
Sato, US Patent Publication 2002/0140643, teaches wherein gate line (scanning line) GL is formed by depositing and patterning a conductive thin film, such as titanium or tungsten (Figure 2; [0086];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Miyazawa, and Yen to further include the teachings of Sato in order to provide wherein the first scan line and the second scan line are formed form the same conductive film. The motivation to combine these analogous arts is because Sato teaches wherein gate lines are formed from a conductive film (Sato: [0086];).



Regarding Claim 2, Koyama discloses a light-emitting device comprising a pixel, the pixel comprising (Abstract; a pixel comprising of an EL element): 
(Figure 3; [0112-0118]; transistors 105 (first transistor), 112 (third transistor), and 109 (fourth transistor), capacitor 108, and an EL element 111), 
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor (Figure 3; [0112-0118]; an electrode of transistor 109 is electrically connected to an electrode of transistor 112), 
wherein the other of the source and the drain of the first transistor is electrically connected to a signal line (Figure 3; [0112-0118]; the other electrode of transistor 109 is electrically connected to source signal line 107), 
wherein a gate of the first transistor is electrically connected to a first scan line (Figure 3; [0112-0118]; gate of transistor 105 is electrically connected to gate signal line 106), 
wherein one electrode of the capacitor is electrically connected to a first power line (Figure 3; [0112-0118]; an electrode of capacitor 108 is connected to power source supply line 110); and 
wherein the other of the source and the drain of the fourth transistor is electrically connected to the light-emitting element (Figure 3; [0112-0118]; both electrodes of transistor 112 are electrically connected to the EL element 111, with the one that is directly connected to transistor 109, is connected to the EL element 111 through itself). 
Koyama doesn’t explicitly teach a second transistor, the third transistor including an active layer,

wherein the other of the source and the drain of the second transistor and one electrode of the capacitor are electrically connected to a first power line.
wherein a gate of the second transistor is electrically connected to a second line,
wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the active layer of the third transistor is a wound active layer, and
wherein the first scan line and the second scan line are formed form the same conductive film.
Koyama ‘213 teaches a transistor Tr5 that has a gate connected to second scanning line Gbj, a first electrode connected to the power line Vi, and a second electrode connected to the node between an electrode of the transistor Tr3, a capacitor, and the gate electrode of Tr1. Tr5 is used to be turned during a non-display period causing the Tr1 to go near 0, and turn off and prevent drive current to flow through the OLED and turn it off as well. (Figure 9; [0139]; [0146]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Koyama to further include the teachings of Koyama ‘213. The motivation to combine these analogous arts is to provide a ([0146];).

    PNG
    media_image2.png
    547
    532
    media_image2.png
    Greyscale

Therefore, the combination of Koyama and Koyama ‘213 teaches a second transistor (Koyama ‘213: Figure 9; [0139]; [0146]; transistor Tr5 ),
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; an electrode of transistor 106 is electrically connected to an electrode of transistor Tr5 )
 (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; the other electrode of Tr5 and the one electrode of the capacitor 108 are electrically connected to power source supply line 110).
wherein a gate of the second transistor is electrically connected to a second line (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; the gate of Tr5 is connected to second scanning line Gbj).
However, Koyama and Koyama ‘213 doesn’t explicitly teach the third transistor including an active layer,
wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the active layer of the third transistor is a wound active layer, and
wherein the first scan line and the second scan line are formed form the same conductive film.
Yamazaki et al., US Patent Application 2001/0038098, henceforth known as Yamazaki ‘098, discloses that TFT’s comprise of active layers, which can also mean a semiconductor film that includes source region, a drain region, and a channel forming region ([0022];).
(Yamazaki ‘098: [0022];).
However, the combination of Koyama, Koyama ‘213, and Yamazaki ‘098 doesn’t explicitly teach wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the active layer of the third transistor is a wound active layer, and
wherein the first scan line and the second scan line are formed form the same conductive film.
Jenkins, US Patent 6940300 teaches wherein first and second electrodes of an transistor define a serpentine channel region. Where the length of the serpentine channel region is much larger than its width (Abstract; col. 13, ll. 35-40).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama, Koyama ‘213, and Yamazaki ‘098 to further include the teachings of Jenkins in order to provide wherein the active layer of the third transistor is a wound active layer. The motivation to combine these analogous arts is because Jenkins teaches that the serpentine channel (Jenkins: Claim 28) and because Yamazaki ‘098 discloses that TFT’s comprise of active layers, which can also mean a semiconductor film that includes source region, a drain region, and a channel forming region (Yamazaki ‘098: [0022];).
Therefore, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, and Jenkins teaches wherein a channel length of the third transistor is larger than a channel length of the fourth transistor (Koyama: Figure 3; [0112-0118]; Yamazaki ‘098: [0022]; Jenkins: Abstract; col. 13, ll. 35-40; because transistors  112 (third transistor) comprises of a serpentine channel region (wound active layer) the examiner considers the channel length of transistor 112 to be larger than the channel length of transistor 109 which does not have a serpentine channel region, which according to applicants speciation is the reason for the different in channel length between these two transistors (see original filed disclosure page 19, ll. 14-16; page 20, ll. 8-10; page 29, ll. 5-7; page 31, ll. 20-22; page 32, ll. 13-15; page 36, ll. 18-20; which all recite “The driving transistor … has a wound active layer sued for maintaining a L/W thereof at a value larger than that of the current control transistor…”)
However, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, and Jenkin doesn’t explicitly teach wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor, and

	However, Miyazawa, US Patent Publication 2004/0090434, teaches a pixel circuit that utilizes both N-type and P-type transistors. Where transistors Q20 and Q32, a driving transistor and a reset transistor, respectively, are both p-type transistors (Figure 11; [0160];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama, Koyama ‘213, Yamazaki ‘098, and Jenkins to further include the teachings of Miyazawa in order to provide wherein each of the third transistor and the fourth transistor is a p-type transistor. The motivation to combine these analogous arts is because Miyazawa describes similar transistors utilizes for a similar purposes being of a p-type (Figure 11; [0160];).
However, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, and Miyazawa doesn’t explicitly teach wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein the first scan line and the second scan line are formed form the same conductive film.
Yen, US Patent Publication 2004/0150593, teaches an active matrix OLED circuit in which transistor 24, which is controlled by a control signal Vctrl, is connected between the power supply voltage VDD and a first electrode of transitory 23, which has a second electrode directly connected to the OLED 25. Also, a first electrode of the capacitor 26 is also directly connected to power supply voltage VDD (Figure 2; [0007-0008];).
(Figure 2; [0007];).
However, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Miyazawa, and Yen doesn’t explicitly teach wherein the first scan line and the second scan line are formed form the same conductive film.
Sato, US Patent Publication 2002/0140643, teaches wherein gate line (scanning line) GL is formed by depositing and patterning a conductive thin film, such as titanium or tungsten (Figure 2; [0086];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Miyazawa, and Yen to further include the teachings of Sato in order to provide wherein the first scan line and the second scan line are formed form the same conductive film. The motivation to combine these analogous arts is because Sato teaches wherein gate lines are formed from a conductive film (Sato: [0086];).

(Koyama: Figure 3; [0112-0118]; the other electrode of transistor 112 is electrically connected to the power source supply line 110). 

Regarding Claim 4, The combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Miyazawa, Yen, and Sato teaches wherein a gate of the fourth transistor is electrically connected to the one of the source and the drain of the first transistor and the one of the source and the drain of the second transistor (Koyama: Figure 3; [0112-0118]; the gate of transistor 109 is electrically connected to the electrode of transistor 105, the electrode of Tr5). 

Regarding Claim 8, The combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Miyazawa, Yen, and Sato teaches wherein a gate of the third transistor is electrically connected to a second power line (Figure 3; [0112-0118]; TFT 112 has a gate electrode connected to a power source control line 113, which the examiner is considering as a “second power line”.).

 
Claims 2-4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koyama, US Patent Publication 2001/0002703, in further view of Koyama, Us Patent Publication 2002/0135312, henceforth known as Koyama ‘312, in .


Regarding Claim 2, Koyama discloses a light-emitting device comprising a pixel, the pixel comprising (Abstract; a pixel comprising of an EL element): 
a first transistor, a third transistor, a fourth transistor, a capacitor, and a light-emitting element (Figure 3; [0112-0118]; transistors 105 (first transistor), 112 (third transistor), and 109 (fourth transistor), capacitor 108, and an EL element 111), 
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor (Figure 3; [0112-0118]; an electrode of transistor 109 is electrically connected to an electrode of transistor 112), 
wherein the other of the source and the drain of the first transistor is electrically connected to a signal line (Figure 3; [0112-0118]; the other electrode of transistor 109 is electrically connected to source signal line 107), 
wherein a gate of the first transistor is electrically connected to a first scan line (Figure 3; [0112-0118]; gate of transistor 105 is electrically connected to gate signal line 106), 
wherein one electrode of the capacitor is electrically connected to a first power line (Figure 3; [0112-0118]; an electrode of capacitor 108 is connected to power source supply line 110); and 
(Figure 3; [0112-0118]; both electrodes of transistor 112 are electrically connected to the EL element 111, with the one that is directly connected to transistor 109, is connected to the EL element 111 through itself). 
Koyama doesn’t explicitly teach a second transistor, the third transistor including an active layer,
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor
wherein the other of the source and the drain of the second transistor and one electrode of the capacitor are electrically connected to a first power line.
wherein a gate of the second transistor is electrically connected to a second line,
wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the active layer of the third transistor is a wound active layer, and
wherein the first scan line and the second scan line are formed form the same conductive film.
 Koyama ‘213 teaches a transistor Tr5 that has a gate connected to second scanning line Gbj, a first electrode connected to the power line Vi, and a second electrode connected to the node between an electrode of the transistor Tr3, a capacitor, (Figure 9; [0139]; [0146]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Koyama to further include the teachings of Koyama ‘213. The motivation to combine these analogous arts is to provide a transistor that controls turning off the transistor that supplies a driving current to the OLED ([0146];).

    PNG
    media_image1.png
    547
    532
    media_image1.png
    Greyscale

(Koyama ‘213: Figure 9; [0139]; [0146]; transistor Tr5 ),
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; an electrode of transistor 106 is electrically connected to an electrode of transistor Tr5 )
wherein the other of the source and the drain of the second transistor and one electrode of the capacitor are electrically connected to a first power line (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; the other electrode of Tr5 and the one electrode of the capacitor 108 are electrically connected to power source supply line 110).
wherein a gate of the second transistor is electrically connected to a second line (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; the gate of Tr5 is connected to second scanning line Gbj).
However, Koyama and Koyama ‘213 doesn’t explicitly teach the third transistor including an active layer,
wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the active layer of the third transistor is a wound active layer, and

 Yamazaki et al., US Patent Application 2001/0038098, henceforth known as Yamazaki ‘098, discloses that TFT’s comprise of active layers, which can also mean a semiconductor film that includes source region, a drain region, and a channel forming region ([0022];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama and Koyama ‘213 to further include the teachings of Yamazaki ‘098 in order to provide the third transistor including a semiconductor layer. The motivation to combine these analogous arts is because Yamazaki teaches that a TFT comprises of an active layer, which can mean a semiconductor layer (Yamazaki ‘098: [0022];).
However, the combination of Koyama, Koyama ‘213, and Yamazaki ‘098 doesn’t explicitly teach wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the active layer of the third transistor is a wound active layer, and
wherein the first scan line and the second scan line are formed form the same conductive film.
(Abstract; col. 13, ll. 35-40).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama, Koyama ‘213, and Yamazaki ‘098 to further include the teachings of Jenkins in order to provide wherein the active layer of the third transistor is a wound active layer. The motivation to combine these analogous arts is because Jenkins teaches that the serpentine channel region for said transistors minimize the ON resistance of said transistor (Jenkins: Claim 28) and because Yamazaki ‘098 discloses that TFT’s comprise of active layers, which can also mean a semiconductor film that includes source region, a drain region, and a channel forming region (Yamazaki ‘098: [0022];).
However, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, and Jenkins doesn’t explicitly teach wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the first scan line and the second scan line are formed form the same conductive film.
Inukai discloses that TFT 8203, which is used for EL driving and for controlling the amount of electric current injected to an EL element 8206, is designed to have a ([0302];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama, Koyama ‘213, Yamazaki ‘098, and Jenkins to further include the teachings of Inukai such that the third transistor comprises of a channel length that is larger than the other TFTs in the pixel circuit in order to provide wherein a channel length of the third transistor is larger than a channel length of the fourth transistor. The motivation to combine these analogous arts is because Inukai describes having the transistor used for controlling the amount of electric current injected to an EL element to have a channel length L larger than other transistors so that excess electric current does not flow in the TFT for EL driving (Inukai: [0302];).
However, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, and Inukai doesn’t explicitly teach wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein each of the third transistor and the fourth transistor is a p-type transistor, and
wherein the first scan line and the second scan line are formed form the same conductive film.
	However, Miyazawa, US Patent Publication 2004/0090434, teaches a pixel circuit that utilizes both N-type and P-type transistors. Where transistors Q20 and Q32, a driving transistor and a reset transistor, respectively, are both p-type transistors (Figure 11; [0160];).
(Figure 11; [0160];).
However, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Inukai, and Miyazawa doesn’t explicitly teach wherein the other of the source and the drain of the fourth transistor is directly connected to the light-emitting element,
wherein the first scan line and the second scan line are formed form the same conductive film.
Yen, US Patent Publication 2004/0150593, teaches an active matrix OLED circuit in which transistor 24, which is controlled by a control signal Vctrl, is connected between the power supply voltage VDD and a first electrode of transitory 23, which has a second electrode directly connected to the OLED 25. Also, a first electrode of the capacitor 26 is also directly connected to power supply voltage VDD (Figure 2; [0007-0008];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Inukai, and Miyazawa to further include the teachings of Yen such that transistor 112 is relocated to be directly between power supply line 110 and the first electrode of EL driving TFT 109, while capacitor 108 remains directly connected to the power supply line 110, allowing the second electrode of the EL driving TFT 109 to (Figure 2; [0007];).
However, the combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Inukai, Miyazawa, and Yen doesn’t explicitly teach wherein the first scan line and the second scan line are formed form the same conductive film.
Sato, US Patent Publication 2002/0140643, teaches wherein gate line (scanning line) GL is formed by depositing and patterning a conductive thin film, such as titanium or tungsten (Figure 2; [0086];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Inukai, Miyazawa, and Yen to further include the teachings of Sato in order to provide wherein the first scan line and the second scan line are formed form the same conductive film. The motivation to combine these analogous arts is because Sato teaches wherein gate lines are formed from a conductive film (Sato: [0086];).

Regarding Claim 3, The combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Inukai, Miyazawa, and Yen teaches wherein the other of the source and the drain of the third transistor is electrically connected to the first power line (Koyama: Figure 3; [0112-0118]; the other electrode of transistor 112 is electrically connected to the power source supply line 110). 

Regarding Claim 4, The combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Inukai, Miyazawa, and Yen teaches wherein a gate of the fourth transistor is electrically connected to the one of the source and the drain of the first transistor and the one of the source and the drain of the second transistor (Koyama: Figure 3; [0112-0118]; the gate of transistor 109 is electrically connected to the electrode of transistor 105, the electrode of Tr5). 

Regarding Claim 8, The combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkin, Inukai, Miyazawa, and Yen teaches wherein a gate of the third transistor is electrically connected to a second power line (Figure 3; [0112-0118]; TFT 112 has a gate electrode connected to a power source control line 113, which the examiner is considering as a “second power line”.).


Response to Arguments

Applicant’s arguments with respect to claims 2-4, 6, and 8 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699